Citation Nr: 0931069	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  98-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia, to 
include schizoaffective disorder.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from September 1977 to 
November 1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of December 1997 by 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

In a decision of February 2006, the Board denied the appeal.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims.  In March 2008, the Court 
granted a Joint Motion to vacate the Board's decision and 
remand the matter for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's service medical records reflect inpatient 
mental health treatment in 1987.  The diagnoses included 
occupation and marital problems, cannabis abuse, and mixed 
personality disorder, paranoid and passive aggressive 
features.  The Veteran's DD 214 reflects that he was 
discharged from service due to a personality disorder.  

In the decision of February 2006, the Board denied the claim 
in part based on consideration of a medical opinion dated in 
June 1999, as well as a July 1999 addendum to that opinion, 
both of which had been prepared on behalf of the VA.  The 
medical opinion was to the effect that symptoms of a 
schizoaffective disorder were not present until years after 
service, and the disorder was not related to service.  

In the Joint Motion, the parties concluded that it was 
unclear whether the doctor rendering the opinion had reviewed 
the Veteran's claims file, to include 1996 post-service 
treatment records.  Therefore, the parties concluded that a 
remand was needed for VA to obtain a new opinion where the 
examiner was furnished the Veteran's file.  

The duty to assist also requires that VA afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  The Board finds that, in light of the conclusion 
in the Joint Motion that the VA examination may not have 
considered the claims file, the Board concludes that another 
examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
a VA psychiatric examination by a 
psychiatrist to determine the nature and 
etiology of any psychiatric disorder 
which may be present.  All indicated 
tests and studies should be performed.  
The claims file must be provided to and 
reviewed by the examiner prior to 
conducting this examination, to include 
service medical records and post-service 
records.  The examiner should 
specifically note that the entire file 
was reviewed, and should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to any 
symptoms noted in service medical 
records.  The examiner should also 
comment regarding whether a psychosis was 
manifest within a year of service.  The 
complete rationale for each opinion 
expressed must be provided.  The Veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, to include the denial of 
his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




